

Exhibit 10.9


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of July 6,
2011 by and among PARKWAY PROPERTIES LP, a limited partnership formed under the
laws of the State of Delaware (the “Borrower”), PARKWAY PROPERTIES, INC., a
corporation incorporated under the laws of the State of Maryland (the “Parent”),
each of the Lenders party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of January 31,
2011 (as in effect immediately prior to the date hereof, the “Credit
Agreement”);


WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
the definition of “Tangible Net Worth” appearing in Section 1.1 of the Credit
Agreement to revise the wording of that definition to conform to the parties’
original intent; and


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1.  Specific Amendment to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended by deleting the definition of “Tangible Net
Worth” in its entirety from Section 1.1 and substituting in its place the
following:


“Tangible Net Worth” means, as of a given date, stockholders’ equity of the
Parent, the Borrower and their Subsidiaries determined on a consolidated basis
plus accumulated depreciation and amortization, minus (to the extent included
when determining stockholders’ equity of the Parent, the Borrower and their
Subsidiaries): (a) the amount of any write-up in the book value of any assets
reflected in any such balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired as reflected in any such
balance sheet, and (b)  all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, all determined on a consolidated basis.


Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Administrative Agent of each of the following, each in
form and substance satisfactory to the Administrative Agent:


(a)           A counterpart of this Amendment duly executed by the Borrower, the
Parent and each of the Lenders;


(b)           An Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor; and


(c)           Such other documents, instruments and agreements as the
Administrative Agent may reasonably request.


Section 3.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)           Authorization.  The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms.  This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and each of this Amendment and the Credit Agreement, as
amended by this Amendment, is a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its respective
terms except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.


(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the performance by the Borrower of this Amendment
and the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise:  (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Parent, the
Borrower or any other Loan Party; (ii) conflict with, result in a breach of or
constitute a default under the organizational documents of the Parent, the
Borrower or any Loan Party, or any indenture, agreement or other instrument to
which the Parent, the Borrower or any other Loan Party is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and the benefit of the Lenders and the
Issuing Bank.


(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.


Section 4.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Administrative Agent and the Lenders in the Credit Agreement and the other
Loan Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.


Section 5.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.


Section 6.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.


Section 7.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 9.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendment contained herein shall be deemed to be
effective as of the Effective Date.


Section 10.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.


[Signatures on Next Page]

LEGAL02/32712305v3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.


 
BORROWER:



 
PARKWAY PROPERTIES LP



 
By:Parkway Properties General Partners, Inc., its sole general partner





By:
 

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
                  Financial Officer and Assistant Secretary





By:
 

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                  and Assistant Secretary

 
 

 
PARENT:



 
PARKWAY PROPERTIES, INC.





By:
 

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
                  Financial Officer and Assistant Secretary





By:
 

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                  and Assistant Secretary



[Signatures Continued on Next Page]



 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender, and as a Lender





By:
 

     Name:
 

     Title:
 













[Signatures Continued on Next Page]




 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]




JPMORGAN CHASE BANK, N.A., as a Lender




By:                                                           
     Name:                                                           
     Title:                                                           



 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]




 
PNC BANK, NATIONAL ASSOCIATION, as a Lender





By:                                                           
     Name:                                                           
     Title:                                                           







 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]




 
U.S. BANK NATIONAL ASSOCIATION, as a Lender





By:                                                           
     Name:                                                           
     Title:                                                           







 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]




 
TRUSTMARK NATIONAL BANK, as a Lender





By:                                                           
     Name:                                                           
     Title:                                                           







 
 

--------------------------------------------------------------------------------

 

[Signature Page to First Amendment to Credit Agreement with Parkway Properties
LP]




 
BANCORPSOUTH BANK, as a Lender





By:                                                           
     Name:                                                           
     Title:                                                           







 
 

--------------------------------------------------------------------------------

 

EXHIBIT A



FORM OF GUARANTOR ACKNOWLEDGEMENT


THIS GUARANTOR ACKNOWLEDGEMENT dated as of ___________, 2011 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of January 31,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);


WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
January 31, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;


WHEREAS, the Borrower, the Administrative Agent and the Lenders are to enter
into a First Amendment to Credit Agreement dated as of the date hereof (the
“Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.


Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.


 
THE GUARANTORS:



 
PARKWAY PROPERTIES, INC.

 
PARKWAY PROPERTIES GENERAL PARTNERS, INC.





By:
   

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
                 Financial Officer and Assistant

 
                 Secretary





By:
   

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                 and Assistant Secretary



 
111 CAPITOL BUILDING LIMITED PARTNERSHIP





 
By:  Parkway Jackson LLC, its sole general partner



 
By:  Parkway Properties LP, its sole member



 
By:  Parkway Properties General Partners, Inc.,

 
its sole general partner





By:
   

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
                 Financial Officer and Assistant

 
                 Secretary





By:
   

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                 and Assistant Secretary



[Signatures continued on next page]


 
 

--------------------------------------------------------------------------------

 

[Signature Page to Guarantor Acknowledgement]





 
PARKWAY JACKSON LLC



 
By:  Parkway Properties LP, its sole member



 
By:  Parkway Properties General Partners, Inc.,

 
  its sole general partner





By:
   

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
                 Financial Officer and Assistant

 
                 Secretary





By:
   

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                 and Assistant Secretary





 
PARKWAY LAMAR LLC



 
By: Parkway Properties LP, its sole member



 
By:  Parkway Properties General Partners, Inc.,

 
  its sole general partner





By:
   

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
                 Financial Officer and Assistant

 
                 Secretary





By:
   

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                 and Assistant Secretary



[Signatures continued on next page]


 
 

--------------------------------------------------------------------------------

 

[Signature Page to Guarantor Acknowledgement]



 
PARKWAY JHLIC LP



 
By:  Parkway Properties General Partners, Inc.,

 
  its sole general partner





By:
   

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
                 Financial Officer and Assistant

 
                 Secretary





By:
   

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                 and Assistant Secretary





 
PARKWAY MOORE, LLC





By:
 

 
     Name:  Richard G. Hickson, IV

 
     Title:    Manager





By:
 

 
     Name:  Roy H. Butts

 
     Title:    Manager





[Signatures continued on next page]


 
 

--------------------------------------------------------------------------------

 

[Signature Page to Guarantor Acknowledgement]





 
MOORE BUILDING ASSOCIATES LP



 
By:  Parkway Moore, LLC, its sole general partner





By:
   

 
     Name:  Richard G. Hickson, IV

 
     Title:    Manager





By:
   

 
     Name:  Roy H. Butts

 
     Title:    Manager



 
MOORE GARAGE LLC



 
By:   Parkway Properties LP,

 
   its sole member



 
By:   Parkway Properties General Partners, Inc.,

 
         its general partner





By:
   

 
     Name:  Richard G. Hickson, IV

 
     Title:    Executive Vice President, Chief

 
  Financial Officer and Assistant

 
                 Secretary



By:
   

 
     Name:  Roy H. Butts

 
     Title:    Senior Vice President, Treasurer

 
                 and Assistant Secretary






 
 

--------------------------------------------------------------------------------

 
